Citation Nr: 1815402	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  12-26 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for major depressive disorder, recurrent, moderate to severe with anxiety symptoms (major depressive disorder).

2.  Entitlement to an initial rating in excess of 10 percent for gastritis.

3.  Entitlement to service connection for deviated nasal septum.

4.  Entitlement to service connection for temporomandibular joint dysfunction (TMJ), to include as secondary to a service-connected disability.

5.  Entitlement to service connection for a pulmonary disorder, to include bronchial asthma and chronic obstructive pulmonary disease (COPD), to include as secondary to a service-connected disability.

6.  Entitlement to service connection for anosmia, to include as secondary to a service-connected disability.
ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran had active duty from October 1954 to October 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico

Service connection for bronchitis was denied in an August 1988 Board decision on the basis that his bronchitis was not related to service.  He submitted claims to reopen, which was denied by the Board denied in March 1999 on the basis that the newly submitted evidence was cumulative of the evidence of record.  In January 2000 and November 2004, the RO denied claims to reopen the issue of service connection for allergic bronchitis on the basis that there was no evidence that bronchitis was incurred in or is otherwise related to service.  The November 2004 rating decision became final because he did not submit a Notice of Disagreement or new evidence in connection with the claim within the appeal period.  See 38 C.F.R. § 3.156(b).  In connection with the Veteran's claim to reopen, he was afforded a VA examination, which confirmed diagnoses of bronchitis and COPD.  Thus, the Board finds that new and material evidence has been received sufficient to reopen his previously denied claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The reopened issue of entitlement to service connection for allergic bronchitis has been recharacterized as service connection of a pulmonary disorder, to include allergic bronchitis and COPD in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In rating decisions in June 2015 and October 2017 increased the Veteran's ratings for major depressive disorder to 50 percent and gastritis to 10 percent effective April 16, 2010.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The service connection claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Major depressive disorder has been productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.

2.  Gastritis does not result in lesions, eroded or ulcerated areas, or hemorrhages.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent for major depressive disorder are met throughout the appeal period.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 3.102, 4.7, 4.130, Diagnostic Code 9434 (2017).

2.  The criteria for an initial rating in excess of 10 percent for gastritis have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. § 3.102, 4.7, 4.114, Diagnostic Code 7307 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Major Depressive Disorder

The Veteran contends that he is entitled to a rating in excess of 50 percent for his major depressive disorder.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Veteran's major depressive disorder is rated under 38 C.F.R. § 4.130, Diagnostic Code 9434, which provides for a 50 percent rating when the evidence shows occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted when the evidence shows occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when the evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When determining the appropriate disability evaluation to assign, however, the Board's "primary consideration" is the Veteran's symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  In addition, in Mittleider v. West, 11 Vet. App. 181 (1998), the Court held that VA regulations require that when the symptoms and/or degree of impairment due to a Veteran's service-connected psychiatric disability cannot be distinguished from any other diagnosed psychiatric disorders, VA must consider all psychiatric symptoms in the adjudication of the claim.

After a review of the evidence of record, the Board finds that the Veteran's major depressive disorder  has been productive of symptoms such as passive suicidal ideation; anxiety; depressed mood with disturbances in mood and motivation, episodes of crying, a tendency to isolate, and low self-esteem; irritability with outbursts of anger, destructive behavior (such as breaking things in his home), and violent ideation; chronic sleep impairment; mild memory loss; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances; and auditory hallucinations.  See VA examination (January 2011); Private psychological evaluation (September 2012); VA examination (June 2015).

Considering the frequency, severity, and duration of the Veteran's impairment to assess his disability picture, the Board finds that the evidence shows that the Veteran's major depressive disorder has approximated the criteria for a 70 percent rating for the entire appeal period (i.e., since his April 16, 2010, claim for service connection).  In addition, the Court has held that suicidal ideation generally rises to the level contemplated in a 70 percent evaluation.  See Bankhead v. Shulkin, 29 Vet. App. 10, 19 (2017) (stating the language of 38 C.F.R. § 4.130 "indicates that the presence of suicidal ideation alone, that is, a Veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment in most areas.").  Notably, the Veteran has consistently reported feelings of hopelessness, constant depression, and passive suicidal ideation, with episodes of violence and destructiveness and thoughts of harming his supervisor.  See VA examination (January 2011); Private psychological evaluation (September 2012); VA examination (June 2015).  Significantly, the Veteran reported that he planned to hang himself, but that his brothers stopped him (see VA examination, January 2011) and that he thinks about driving his car off a cliff (see Private psychological evaluation, September 2012).  While the Veteran denied active suicidal ideation during the most recent examination, he reported a continuation of depression, to include regular episodes of crying.  See Bankhead, 29 Vet. App. at 18 (indicating the continuum of suicidal ideation includes thoughts of wishing one would go to sleep and not wake up).

The Board acknowledges that January 2011 and June 2015 VA examiners' opinions that the Veteran's symptoms result in occasional decrease in work efficiency and intermittent periods of inability to perform  occupational tasks, but finds that the severity and frequency of the Veteran's symptoms more nearly approximate deficiencies in most areas.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the preponderance of the evidence supports a 70 percent for the Veteran's major depressive disorder throughout the appeal period.

A higher rating of 100 percent is not warranted as the evidence does not show total social or occupational impairment.  In this regard, the evidence shows that while the Veteran has difficulty establishing relationships in and outside of work, he has maintained a good relationship with his wife and children throughout the appeal.  Similarly, while the Veteran has had difficulty with coworkers, he has maintained gainful employment throughout the appeal.  Such evidence affirmatively opposes the notion of total social and occupational employment.  There is no doubt to be resolved and a 100 percent rating for major depressive disorder is not warranted.

Gastritis

The Veteran contends that he is entitled to a rating in excess of 10 percent for his gastritis.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The Veteran's gastritis is currently rated under Diagnostic Code 7307, which warrants a 10 percent rating for chronic gastritis with small nodular lesions, and symptom.  A 30 percent rating is warranted for multiple small eroded or ulcerated areas and symptoms.  A 60 percent rating is warranted for severe hemorrhages, or large ulcerated areas.

Historically, the grant of service connection was based on the September 2011 VA examiner's opinion that the Veteran's gastritis is related to service, but his current gastroesophageal reflux disease (GERD) is not related to service.  At that time, the examiner found that the Veteran's gastritis did not cause nodular lesions, ulcers, or anemia.  The examiner further noted that the Veteran's GERD caused nausea, dysphasia, esophageal distress with frequent since substernal pain, pyrosis, and regurgitation.  More recently, a June 2015 VA examiner noted that the Veteran's GERD causes reflux, regurgitation, epigastric burning sensation, nausea, and difficult sleeping.  While such symptoms are noted throughout current treatment records, they have not been attributed to the service-connected gastritis and there is no indication of eroded or ulcerated areas, lesions, or hemorrhages.  As the medical evidence of record, namely the September 2011 VA examination, differentiates between symptoms of the Veteran's service-connected gastritis and his nonservice-connected GERD, the Board cannot attribute the symptoms of the Veteran's nonservice-connected GERD to his service-connected gastritis.  As such, the Veteran does not contend and the evidence does not suggest that his service-connected gastritis results in lesions, eroded or ulcerated areas, or hemorrhages.  Accordingly, the criteria for the next higher rating, a 30 percent, have not been met.


ORDER

Subject to the law and regulations governing payment of monetary benefits, an initial 70 percent rating for the Veteran's major depressive disorder is granted.

An initial rating in excess of 10 percent for gastritis is denied.


REMAND

Deviated Nasal Septum

The Veteran seeks service connection for deviated nasal septum, which he relates to in-service nasal surgeries.  As service treatment records confirm that the Veteran underwent three nasal surgeries and he has a current diagnosis of deviated septum, this case turns on whether the current deviated septum is related to service.  See STR (June 26, 1956) (outlining in-service nasal surgeries); VA treatment record (August 11, 1981; October 29, 2010) (noting deformed septum).

While the evidence suggests that the Veteran's current deviated nasal septum may be related to service, further development, namely a VA medical opinion, is needed to decide the Veteran's claim.

TMJ

The Veteran seeks service connection for TMJ, which he relates to service or a service-connected disability, to include major depressive disorder, maxillary sinusitis, neuralgia of the left maxillary nerve, and/or postoperative residuals of maxillary sinus oral fistula.

While the July 2014 VA nerve examination shows that the Veteran reported pain and tingling left side of his face, which results in difficulty chewing and swallowing, it's unclear whether he has a current diagnosis of TMJ and whether such is related to service or service-connected disability.  Indeed, the Veteran has not been afforded a VA examination or directly addressed when his TMJ symptoms begin.  Under these circumstances, as the evidence suggests that the Veteran may have TMJ related to service, namely his in-service nasal surgeries, or a service-connected disability, remand for VA examination is needed.

A Pulmonary Disorder

The Veteran seeks service connection for a pulmonary disorder, which has been diagnosed as bronchial asthma and COPD, which he relates to service and/or a service-connected disability.

Service treatment records show that that the Veteran experienced significant postnasal drip, underwent multiple nasal surgeries, and reported chest pain and trouble breathing.  See, e.g., STR (July 30, 1954) (showing yellow discharge from oral fistula); (February 17, 1955) (showing complaints of chest pain); (March 23, 1955) (showing complaints of trouble breathing).  The Veteran has long contended that the constant swallowing a post nasal secretions before and after his in-service nasal surgeries have caused his current pulmonary disorder.  See, e.g., Board hearing (May 1990).

In September 2010, a VA examiner opined that the Veteran's current bronchitis and COPD are not related to his service-connected maxillary sinusitis: explaining that each has different pathopsychological processes.

The Board finds that a supplemental medical opinion is needed to address whether the Veteran's current pulmonary disorders were incurred in or are otherwise related to service, namely his postnasal drip, surgeries, or reports of chest pain and trouble breathing.

Anosmia

The Veteran seeks entitlement to service connection for anosmia, which he contends had onset during service and/or is otherwise caused or aggravated by his service-connected maxillary sinusitis.  Specifically, the Veteran reports diminished sense of smell since his in-service nasal surgeries.

In September 2010, a VA examiner diagnosed subjective anosmia, and opines that such was not related to the Veteran's current maxillary sinusitis as recent sinus studies were negative for sinusitis.

The Board finds that a supplemental medical opinion is needed to address whether the Veteran's current anosmia is related to service, particularly in light of his report of diminished sense of smell in and since his in-service nasal surgeries.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his TMJ symptoms and diminished sense of smell, to include when each had onset.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  Forward the claims file an appropriate medical professional to address the etiology of the Veteran's current deviated nasal septum.  The examiner must review the entire claims file.  Based on this review, the examiner is to provide an opinion as to whether it is at least as likely as not that the Veteran's current deviated nasal septum is related to his in-service nasal surgeries.

An examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

3.  Forward the claims file an appropriate medical professional to address the etiology of the Veteran's current pulmonary disorders.  The examiner must review the entire claims file.  Based on this review, the examiner is to provide an opinion as to whether it is at least as likely as not that the Veteran's current pulmonary disorders, diagnosed as bronchitis and COPD, were incurred in or are otherwise related to service.  The examiner is to specifically address whether the current pulmonary disorders are related to the Veteran's in-service postnasal drip, surgeries, and/or reports of chest pain and trouble breathing.

An examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

4.  Forward the claims file an appropriate medical professional to address the etiology of the Veteran's current anosmia.  The examiner must review the entire claims file.  Based on this review, the examiner is to provide an opinion as to whether it is at least as likely as not that the Veteran's current anosmia had onset in service.  The examiner is to specifically address the Veteran's report of diminished sense of smell since his in-service nasal surgeries.

An examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

5.  Schedule the Veteran for a VA examination by an appropriate medical professional with respect to the TMJ claim.  The examiner must review the entire claims file.

The examiner clarify whether the Veteran has a current diagnosis of TMJ.
 
The examiner is to provide an opinion as to whether it is at least as likely as not that any diagnosed TMJ is related to the Veteran's active service, to include his in-service nasal surgeries, and/or is caused or aggravated by a service-connected disability, to include major depressive disorder, maxillary sinusitis, neuralgia of the left maxillary nerve, and/or postoperative residuals of maxillary sinus oral fistula.

6.  Then readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


